AMENDMENT TO SECURED PROMISSORY NOTE AGREEMENT

 

This Amendment to Promissory Note Agreement (the “Amendment”), is effective as
of September 21, 2012 (the “Effective Date”), and is entered by and between T3
Motion, Inc., a Delaware corporation (“Company”), and Perry Trebatch
(hereinafter referred to as the “Holder”).

 

Recitals

 

WHEREAS, Company and the Holder are parties to that certain Secured Promissory
Note Agreement dated September 14, 2012 (the “Note”); and

 

WHEREAS, the parties now wish to amend the Note as set forth in further detail
below.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises contained in this Amendment, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.The maturity date of the Note is hereby extended from September 21, 2012, to
September 28, 2012.

 

2.Except as provided herein, all other provisions of the Note shall remain in
full force and effect until expiration or termination as set forth therein.

 

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall together constitute one and the
same agreement. Delivery of an executed counterpart of the signature page to
this Amendment by facsimile or by email of a scanned copy will be effective as
delivery of an original executed counterpart of this Amendment.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Effective Date. 

 

 

T3 Motion, Inc.

 

 

By: /s/ Domonic Carney                  
Name: Domonic J. Carney
Title: Chief Financial Officer

 

Perry Trebatch

 

 

By: /s/ Perry Trebatch                    
Name:

Title:

 

 

 

 

 



 

 

